Name: Commission Regulation (EEC) No 2394/83 of 24 August 1983 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 234/ 14 25. 8 . 83Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2394/83 of 24 August 1983 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1253/83 (3), as last amended by Regulation (EEC) No 2078/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1253/83 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. ; Done at Brussels, 24 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 22. (3) OJ No L 133, 21 . 5 . 1983, p. 26 . (*) OJ No L 203, 27 . 7. 1983, p. 11 . 25 . 8 . 83 Official Journal of the European Communities No L 234/ 15 ANNEX to die Commission Regulation of 24 August 1983 fixing die import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 23 from 5 to 11 September 1983 (') Week No 24 from 12 to 1 8 September 1 983 (') Week No 25 from 19 to 25 September 1 983 (') Week No 26 from 26 September to 2 October 1983 (') 02.01 A IV b) 1 111,615 109,238 106,973 106,973 2 78,131 76,467 74,881 74,881 3 122,777 120,162 117,670 117,670 4 145,010 142,009 139,065 139,065 5 aa) 145,010 142,009 139,065 139,065 bb) 203,139 198,813 194,691 194,691 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.